UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-1343



SARADINDU MAHAPATRA,

                                            Plaintiff - Appellant,

          versus

ONONDAGA COUNTY SCU, Social Services; EQUIFAX
CREDIT INFORMATION SERVICES,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. John R. Hargrove, Senior District Judge.
(CA-96-1093-HAR)


Submitted:   May 15, 1997                   Decided:   May 28, 1997


Before RUSSELL, HALL, and HAMILTON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Saradindu Mahapatra, Appellant Pro Se. Zachary L. Karmen, Chief
Welfare Attorney, Syracuse, New York; Thomas Moss Wood, IV, Nathan
Daniel Adler, NEUBERGER, QUINN, GIELEN, RUBIN & GIBBER, P.A.,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing for

lack of personal jurisdiction his action alleging defamation in

relation to a credit report. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Mahapatra v.
Onondaga County SCU, No. CA-96-1093-HAR (D. Md. Mar. 4, 1997). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2